Citation Nr: 0805329	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  96-42 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Elizabeth H. Goldberg, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran served on active duty from February 17 to 
December 8, 1978.  His DD 214 shows that his net active 
service during this period totaled 7 months and 2 days, due 
to numerous periods of "lost time" in June, July, August, 
September, October and November 1978.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

In July 2000, the veteran, accompanied by his representative, 
offered testimony at a hearing held at the local VA office 
before the undersigned Veterans Law Judge (formerly referred 
to as a Member of the Board).  A copy of the transcript is 
associated with the claims file.

In a decision dated in January 2005, the Board denied the 
veteran's appeal, and he appealed the decision to the United 
States Court of Appeals For Veterans Claims (Court).  In a 
Memorandum Decision (unpublished) dated in June 2007, the 
Court vacated the January 2005 Board decision, and remanded 
the case to the Board for further appellate review consistent 
with its decision.  A July 2007 Court Order executed the 
decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The basis of the Court's decision was that the Board failed 
to consider medical evidence from a Dr. Rebecca Jones to the 
effect that the veteran in fact has a currently diagnosed 
acquired mental disorder.  Thus, the Court held that the 
Board must consider this evidence in addition to the other 
evidence of record.  The Court also noted that the veteran 
was not without fault as to the evidentiary status of his 
claims file, as shown by his failure to report for 
examinations scheduled for November 2003 and April 2004.

In light of the procedural history of this case, the Board 
will again allow the veteran the opportunity to present for 
an examination, as well as ensure that all of his relevant 
treatment records are made a part of the claims file.  
Further, as concerns the probative medical evidence of 
record, the Board notes a medical report now in the claims 
file that was not previously noted.  It purportedly was 
prepared by a staff psychiatrist named Rebecca M. Jones, M.D.  
The Board notes the following concerns:  1) As noted, the 
putative medical report was not previously noted during prior 
reviews by either the Board or VA Regional Office; 2) It is 
date stamped July 2001, but the date stamp is not a VA date 
stamp and thus the date it was added to the veteran's file is 
unknown; 3) The report is filed on the left flap of the 
claims file, a place where medical evidence is not filed in 
the usual course of VA maintenance of claims files; 4) The 
veteran is not specifically named at any point in the 
narrative of the report; and 5) The report is obviously 
incomplete, and is neither signed by the examiner nor dated.  
All indicia are that the report was recently placed in the 
claims file, at some time after the Board's January 2005 
decision.  Nonetheless, the Board will direct that Dr. Jones 
be contacted for a complete copy of all treatment records 
associated with the veteran in her possession, provided the 
veteran gives VA the necessary release.

In Dr. Jones' report it is stated that the veteran had a 
brief period of psychiatric hospitalization in the 1970s.  
The veteran should be asked to provide the name and address 
of this facility so that records may be obtained.  

As already noted, the veteran has failed to appear for past 
scheduled examinations.  He will be afforded a final 
opportunity to do so.  Since the Board has determined that a 
medical examination is necessary in the instant case, the 
veteran is hereby informed that 38 C.F.R. § 3.326(a) provides 
that individuals for whom examinations have been authorized 
and scheduled are required to report for such examinations.  
The provisions of 38 C.F.R. § 3.655 address the consequences 
of a veteran's failure to attend scheduled medical 
examinations.  That regulation at (a) provides that, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without 
"good cause," fails to report for such examination, action 
shall be taken.  At (b) it is provided that when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  However, when the 
examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The RO should obtain the names and 
addresses of all medical care providers who 
treated the veteran for an acquired mental 
disorder, including paranoid schizophrenia.  
The RO will specifically inquire of the 
veteran and his representative if a Dr. 
Rebecca M. Jones is one of his psychiatric 
care providers.  After securing the 
necessary release from the veteran, 
including one for Dr. Jones, the RO should 
obtain any records not already associated 
with the claims file, to include ongoing VA 
treatment records.  As well, the veteran 
should be asked to identify the medical 
facility wherein he was hospitalized for 
psychiatric care during the 1970s as noted 
in Dr. Jones' report.  Efforts should be 
undertaken to secure these records, in 
light of the veteran's concession that he 
had psychiatric symptoms prior to service.

3.  After the above is complete, the RO 
shall arrange a psychiatric examination of 
the veteran to determine if he manifests a 
currently diagnosed acquired mental 
disorder.  All indicated diagnostic tests 
should be conducted.

The claims folder must be made available to 
the examiner for review as part of the 
examination.

Request the examiner to render an opinion, 
based on his/her review of the claims file 
and examination of the veteran, as to 
whether it is at least as likely as not 
(probability of at least 50 percent) that 
any diagnosed acquired mental disorder 
manifested to a degree of at least 10 
percent within one year of the veteran's 
active service, or it is at least as likely 
as not that any diagnosed acquired mental 
disorder otherwise manifested prior to or 
during the veteran's active service.  Any 
opinion should be fully explained and the 
rationale provided.

4.  After the development requested has been 
completed, the RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND. If the report is deficient in any 
manner, the RO must implement corrective 
procedures at once.

5.  Then readjudicate the veteran's claim in 
light of the additional evidence obtained.  
If the claim is not granted to his 
satisfaction, send him and his 
representative a Supplemental Statement of 
the Case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



